Name: Commission Implementing Regulation (EU) NoÃ 569/2012 of 28Ã June 2012 temporarily suspending customs duties on imports of certain cereals for the 2012/2013 marketing year
 Type: Implementing Regulation
 Subject Matter: plant product;  agricultural policy;  tariff policy;  trade
 Date Published: nan

 29.6.2012 EN Official Journal of the European Union L 169/41 COMMISSION IMPLEMENTING REGULATION (EU) No 569/2012 of 28 June 2012 temporarily suspending customs duties on imports of certain cereals for the 2012/2013 marketing year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 187 in conjunction with Article 4 thereof, Whereas: (1) In order to promote the supply of cereals on the Community market during the last six months of the 2011/2012 marketing year, Commission Implementing Regulation (EU) No 1350/2011 (2) suspended customs duties for the import tariff quotas for common wheat of low and medium quality and feed barley opened by Commission Regulations (EC) No 1067/2008 (3) and (EC) No 2305/2003 (4) respectively, until 30 June 2012. (2) On the basis of communications made in accordance with Article 3(3) of Regulation (EC) No 2305/2003, by means of Commission Implementing Regulation (EU) No 20/2012 (5), with effect from 13:00 Brussels time on 6 January 2012, the Commission suspended issue of the import licences for barley from the quota referred to in Article 1(1) of Regulation (EC) No 2305/2003 for the current quota period. (3) The outlook for the cereals market for the start of the next marketing year (2012/2013) would suggest that prices will remain high, given the low stock levels and current estimates from the Commission regarding the quantities which will actually be available under the 2012 harvest. In order to make it easier to maintain a flow of imports conducive to EU market equilibrium, there is a need to ensure continuity in cereal imports policy by keeping the temporary suspension of customs duties on imports of common wheat during the 2012/2013 marketing year until 31 December 2012 for the import tariff quotas opened by Regulation (EC) No 1067/2008. Given that the issue of import licences for barley has been suspended until 31 December 2012, the suspension of customs duties for this product during the same period becomes unnecessary. (4) Moreover, traders should not be penalised in cases where cereals are en route for importation into the Union. Therefore, the time required for transport should be taken into account and traders allowed to release cereals for free circulation under the customs-duty suspension regime provided for in this Regulation, for all products whose direct transport to the Union has started at the latest on 31 December 2012. The evidence to be provided showing direct transport to the Union and the date on which the transport commenced should also be established. (5) In order to ensure sound management of the procedure for issuing import licences as from 1 July 2012, this Regulation should enter into force on the day after its publication in the Official Journal of the European Union. (6) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 1. The application of customs duties on imports of common wheat falling within CN code 1001 99 00, of a quality other than high quality as defined in Annex II to Commission Regulation (EU) No 642/2010 (6), shall be suspended for the 2012/2013 marketing year for all imports under the reduced-duty tariff quotas opened by Regulation (EC) No 1067/2008. 2. Where the cereals referred to in paragraph 1 of this Article undergo direct transport to the Union and such transport began at the latest by 31 December 2012, the suspension of customs duties under this Regulation shall continue to apply for the purposes of the release into free circulation of the products concerned. Proof of direct transport to the Union and of the date on which the transport commenced shall be provided, to the satisfaction of the relevant authorities, by the original transport document. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2012 to 31 December 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 338, 21.12.2011, p. 27. (3) OJ L 290, 31.10.2008, p. 3. (4) OJ L 342, 30.12.2003, p. 7. (5) OJ L 8, 12.1.2012, p. 35. (6) OJ L 187, 21.7.2010, p. 5.